Case 3:20-cv-01097-SPM Document 5 Filed 04/16/21 Page 1 of 8 Page ID #187




                IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF ILLINOIS

 DEIGHAN LAW LLC, d/b/a
 UPRIGHT LAW, et al.,

                     Movants,

 v.                                          No. 20-CV-01176-SPM (lead case)

 NANCY J. GARGULA, UNITED
 STATES TRUSTEE,

                     Respondent.

                      MEMORANDUM AND ORDER

McGLYNN, District Judge:

      Pending before the Court are Motions to Withdraw Reference from the

United States Bankruptcy Court for the Southern District of Illinois filed by

Movants Deighan Law LLC (“Deighan”) et al. pursuant to 28 U.S.C. § 157(d).

Defendant United States Trustee Nancy J. Gargula filed responses in opposition to

the requests to withdraw reference, and Deighan filed replies. The lead case is

consolidated with thirty-five other cases presenting identical Motions and issues.

                                   BACKGROUND

      The origins of this current dispute begin with a dispute that arose out of

potential misconduct and overcharging that allegedly occurred in a petition for relief

under Chapter 7 of Title 11 of the Bankruptcy Code. See In re Chelsea Lynne Potter,

Bankr. SDIL Case No. 19-60216-LKG. In the course of that proceeding, Chief

United States Bankruptcy Judge Laura K. Grandy held a hearing to consider and

act upon the disclosure of compensation. At the hearing, Judge Grandy issued a fee


                                    Page 1 of 8
Case 3:20-cv-01097-SPM Document 5 Filed 04/16/21 Page 2 of 8 Page ID #188




review order to Gargula relating to the fees Deighan charged Debtor Chelsea Lynne

Potter. The issue then came before Chief United States District Judge Nancy J.

Rosenstengel on Debtor Potter’s first motion to withdraw reference filed by Attorney

Eric James Homa from Deighan. See Homa v. US Trustee, SDIL Case No. 19-CV-

01139-NJR. In that motion, Debtor Potter requested the Court to establish an

updated presumptively reasonable attorney fee for Chapter 7 cases and give

guidance relating to the propriety of Gargula’s use of a Rule 2004 Examination as

a tool to evaluate the reasonableness of a Chapter 7 attorney fee. Judge

Rosenstengel denied Debtor Potter’s motion to withdraw the reference and ordered

the case to proceed in the bankruptcy court because she did not find cause to

withdraw.

      One would think Judge Rosenstengel’s order spelled the end of Deighan

challenging the bankruptcy court’s ability to review fee arrangements and fees paid

to attorneys. But Deighan and its attorneys are nothing if not persistent.

      In thirty-six of its petitions for relief under Chapter 7 pending in this

district’s bankruptcy court, including Debtor Potter’s petition, Deighan objected to

FED. R. BANK. P. 2004(a) examination motions filed by the Gargula and filed motions

to close the cases, stating that the estates were fully administered, closure was

mandatory, and Judge Grandy’s fee-related investigations violated the debtors’ due

process and equal protection rights. Judge Grandy granted Gargula’s Rule 2004

motions permitting her to obtain documents and examine the debtors and Deighan

Attorneys. Judge Grandy also denied the motions to close the cases. Shortly



                                   Page 2 of 8
Case 3:20-cv-01097-SPM Document 5 Filed 04/16/21 Page 3 of 8 Page ID #189




thereafter, in late September 2020 and early October 2020, Deighan filed Motions

to Withdraw Reference in this Court on those petitions. 1

                                      LEGAL STANDARD

       District courts have original jurisdiction over all bankruptcy proceedings

arising out of Title 11 of the United States Code, see 28 U.S.C. § 1334, but a district

court may “provide that any or all cases under title 11 [of the United States Code]

and any or all proceeding arising under title 11 or arising in or related to a case

under title 11 shall be referred to the bankruptcy judges for the district.” 28 U.S.C.

§ 157(a). This district’s Local Bankruptcy Rule 1001.1 automatically refers all cases

under Title 11 to the bankruptcy judge in this district.

       A district judge “may withdraw, in whole or in part, any case or proceeding

referred under this section, on its own motion or on timely motion of any party, for

cause shown” for the removal and “shall, on timely motion of a party, so withdraw

a proceeding if the court determines that resolution of the proceeding requires

consideration of both title 11 and other laws of the United States regulating

organizations or activities affecting interstate commerce.” 28 U.S.C. § 157(d).

       Section 157(d) does not define “cause,” but courts generally consider the

following factors in determining whether cause exists: whether withdrawal would

promote     judicial    economy      or    uniformity      and    efficiency    in    bankruptcy




1 Deighan also recently filed other Motions to Withdraw the Reference in companion cases involving
adversarial complaints filed by Gargula, US Trustee v. Homa, SDIL Case No. 21-CV-00183-SPM
(related to In re Potter); US Trustee v. Buch et al, SDIL Case No. 21-CV-00276-SPM (related to In re
Brucker); and US Trustee v. Buch et al, SDIL Case No. 21-CV-00316-SPM (related to In re
McClatchery).

                                          Page 3 of 8
Case 3:20-cv-01097-SPM Document 5 Filed 04/16/21 Page 4 of 8 Page ID #190




administration; whether it would reduce forum shopping; whether it would cause

delay and costs to the parties; whether a particular court has familiarity with the

case; whether the parties have demanded a jury trial; and whether a core or non-

core proceeding is involved. See Adelsperger as Tr. For Consol. Bankr. Estate of 5

Star Commercial, LLC v. 3d Holographics Med. Imaging Inc., No. 3:16-CV-759-

HAB, 2019 WL 2206091, at *2 (N.D. Ind. May 21, 2019).

      As another district court put it, district courts have “broad discretion to

determine whether to withdraw a reference based on cause, but at the same time,

permissive withdrawal is the exception, rather than the rule, as bankruptcy

jurisdiction is ‘designed to provide a single forum for dealing with all claims to the

bankrupt’s assets.’” In re K & R Express Sys., Inc., 382 B.R. 443, 446 (N.D. Ill. 2007)

(citing In re Sevko, Inc., 143 B.R. 114, 115 (N.D. Ill. 1992), and quoting Xonics v.

First Wis. Fin. Corp., 813 F.2d 127, 131 (7th Cir. 1987)).

                                      ANALYSIS

      Deighan asks the Court to withdraw the reference in order to close this case

and vacate any order inconsistent with case closure. Under 28 U.S.C. § 157(d), a

district court may withdraw reference in two ways: permissive withdrawal or

mandatory withdrawal. First, a district court “may withdraw, in whole or in part,

any   case   or   proceeding   referred   under    this   section   .   .   .   for   cause

shown.” Id. Likewise, the district court “shall, on timely motion of a party, so

withdraw a proceeding if the court determines that resolution of the proceeding

requires consideration of both [the Bankruptcy Code] and other laws of the United



                                     Page 4 of 8
Case 3:20-cv-01097-SPM Document 5 Filed 04/16/21 Page 5 of 8 Page ID #191




States regulating organizations or activities affecting interstate commerce.” Id. The

moving party, in this case Deighan, bears the burden of showing that a withdrawal

of reference is justified. In re Vicars Ins. Agency, Inc., 96 F.3d 949, 955 (7th Cir.

1996).

         Deighan argues that “withdrawal of the reference is mandatory under §

157(d) because resolution of the proceeding to be withdrawn requires substantial

and material consideration of non-Bankruptcy Code federal law—namely, the Case

or Controversy, Due Process, and Equal Protection Clauses of the U.S.

Constitution.” In the alternative, Deighan argues that this Court should withdraw

the reference in these cases in its discretion.

         Gargula responds that the Motions were not timely filed. Gargula also asserts

that withdrawal is not mandatory under § 157(d) and that the issues raised by

Deighan are core matters within the meaning of § 157(b)(2) that should be

adjudicated by the bankruptcy court. Gargula again argues that Deighan is

engaging in forum shopping to avoid the bankruptcy court’s review of its fees.

         “The reason for the timeliness requirement is to prevent parties from forum

shopping, stalling, or otherwise engaging in obstructionist tactics.” In re Health

Support Network, Inc., 2017 WL 2495213, at *3 (M.D. Fla. Apr. 6, 2017) (citations

omitted). Section 157(d) does not specifically identify the parameters for timeliness.

Local Bankruptcy Rule 5011 requires that, “[a]bsent leave of Court, a party filing a

motion to withdraw the reference shall file the motion within 14 days of the filing

of the first related pleading or response, or within 14 days of the pretrial order (if



                                      Page 5 of 8
Case 3:20-cv-01097-SPM Document 5 Filed 04/16/21 Page 6 of 8 Page ID #192




any), whichever is later, or shall be deemed to have waived such request.” In each

of the petitions, debtors waited weeks, and in many cases months, to file the

Motions, when all of the grounds for filing such motions were clear. The Motions

should have been filed “either as soon as possible, or at the first reasonable

opportunity after the moving party had notice of the grounds for withdrawal.” In re

Chemetco, Inc., 308 B.R. 342 (Bankr. S.D. Ill. 2004). Therefore, the Court concludes

that the Motions are untimely pursuant to 28 U.S.C. § 157(d) and Local Bankruptcy

Rule 5011.

      Even if the Motions were timely filed, the resolution of this proceeding does

not require consideration of “other laws of the United States regulating

organizations or activities affecting interstate commerce.” 28 U.S.C. § 157(d).

This dispute is a matter of bankruptcy law. While 11 U.S.C. § 350(a) of the

Bankruptcy Code states that “[a]fter an estate is fully administered and the court

has discharged the trustee, the court shall close the case,” § 350(b) provides that the

bankruptcy court may reopen the case “to administer assets, to accord relief to the

debtor, or for other cause.” Section 329(b) allows the bankruptcy court to

review fee arrangements and fees paid to attorneys in bankruptcy cases. Under §

329(b), “[i]f such compensation exceeds the reasonable value of any such services,

the court may cancel any such agreement, or order the return of any such payment,

to the extent excessive.” Deighan does not cite to any other federal statute, and

there is no indication that “substantial and material consideration of non-

Bankruptcy Code law is necessary for the resolution of [the] case.” Buck v. Caudill,



                                     Page 6 of 8
Case 3:20-cv-01097-SPM Document 5 Filed 04/16/21 Page 7 of 8 Page ID #193




2016 WL 3881133, at *2 (S.D. Ohio July 18, 2016) (quoting Holland v. LTV Steel

Co., 288 B.R. 770, 773 (N.D. Ohio 2002)).

       Furthermore, as in Homa. Deighan has not established sufficient cause for

permissive withdrawal. A core proceeding “invokes a substantive right provided by

title 11 or if it is a proceeding that, by its very nature, could arise only in the context

of a bankruptcy case.” Barnett v. Stern, 909 F.2d 973, 981 (7th Cir. 1990). In Homa,

Deighan conceded the issue of Rule 2004 examinations and fee review involve core

proceedings. The Court’s ability to close a case and exercise control over its docket

are also core matters. Withdrawal would also not promote judicial economy,

uniformity of bankruptcy administration, or the economic use of the parties’

resources as Deighan contends. By this Court’s count, this District contains twenty-

five Illinois Department of Corrections facilities and two Federal Bureau of Prisons

facilities, which generate a substantial amount of litigation on top of an already

active civil and criminal docket. In all likelihood, withdrawing the reference would

cause further delay, not promote judicial economy. Judge Grandy is also the most

familiar with the underlying case and the issues raised in Deighan’s Motions. What

is more, the procedures Judge Grandy utilized in these cases were not outside the

norms of Bankruptcy Code, so uniformity of bankruptcy administration is not an

issue. Moreover, while Deighan considers Judge Grandy’s refusal to close the cases

and granting of 2004 examinations a drain on the resources of the firm and its

clients, there is no guarantee that this Court would not do the same after further

review should it withdraw the reference. The Court DENIES the Motions to



                                      Page 7 of 8
Case 3:20-cv-01097-SPM Document 5 Filed 04/16/21 Page 8 of 8 Page ID #194




Withdraw Reference.

                                  CONCLUSION

      For the reasons explained above, the Court DENIES Deighan’s Motions to

Withdraw Reference. The Motion to Stay (Doc. 9) and Motion for Status Rule 16

Conference (Doc. 13) in the lead case are DENIED as MOOT. Accordingly, the cases

shall proceed in the bankruptcy court, and they are DISMISSED without

prejudice in this Court. The Clerk of Court is DIRECTED to close the cases.

      IT IS SO ORDERED.

      DATED:     April 16, 2021

                                           s/ Stephen P. McGlynn
                                           STEPHEN P. McGLYNN
                                           U.S. District Judge




                                  Page 8 of 8
